DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Response to Amendment
This office action is in reply to Applicant’s Response dated 07/06/2021. Claims 1, 14, and 16 are amended. Claims 3-4, 10, 12-13, and 15 are cancelled. Claims 1-2, 5-9, 11, 14, and 16 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20190075328) in view of Poirier et al (US 20200077094).


As to claim 1, Huang discloses an apparatus for splitting a portion of a picture into coding units (see [0047]), the apparatus including a processing circuitry (see [0050]-[0051]) configured to:
subdivide the portion of the picture into an integer number of coding tree units with a predetermined size and a boundary coding tree unit located on a picture boundary (FIG. 6 and [0044]-[0046], boundary blocks 602, 604 and 606; see FIG. 2A and [0032], Quad-Tree-Binary-Tree ( QTBT) structure), wherein the boundary coding tree unit comprises a first portion located inside the picture with a size smaller than the predetermined size in at least a first direction, which is either a horizontal or a vertical direction, and a second portion located outside the picture (FIG. 6 and [0044]-[0046], boundary blocks 602, 604 and 606, each having a first portion inside the picture 60 with a size smaller than the size of the blocks obtained using QT partitioning and a second portion outside the picture 60); and
partition the boundary coding tree unit by quad-tree partitioning (see [0032], An exemplary QTBT structure is shown in FIG. 2A, where a large block is firstly partitioned by a quadtree structure then a binary tree structure … The QTBT structure splits the large block in FIG. 2A into multiple smaller blocks … the CTU is first partitioned by a quadtree structure and the leaf quadtree block may have a size from 16.times.16 to 128.times.128 … The leaf quadtree block is used as the root binary tree block that has a binary tree depth equal to 0; see [0046], the video picture 60 is partitioned into multiple blocks including blocks 602, 604 and 606. The blocks 602, 604 and 606 may be CTUs or CUs. The block 602 at a right boundary of the video picture 60 is forced to split using a vertical binary tree split, and the block 604 at a bottom boundary of the video picture 60 is forced to split using a horizontal binary tree split; therefore QTBT splitting is applied on blocks on picture 60), and partitioning at least one coding unit resulting from the quad-tree partitioning into a number of coding units with different sizes in the horizontal direction and the vertical direction according to a binary-tree partitioning (FIG. 6 and [0044]-[0046], blocks 602 and 604 are partitioned using vertical/horizontal BT partitioning),
wherein, responsive to determining that a current coding unit of the number of coding unit is located on the picture boundary with a first portion of the current coding unit located inside the picture and a second portion of the current coding unit located outside the picture (FIG. 6 and [0044]-[0046], blocks 602 and 604 are partitioned using vertical/horizontal BT partitioning), the processing circuitry is configured to recursively partition the current coding unit according to the binary-tree partitioning until each coding unit resulting from the recursive partitioning is located inside the picture (FIG. 6 and [0044]-[0046], blocks 602 and 604 are partitioned using vertical/horizontal BT partitioning until each coding unit is inside the picture 60 [see rectangular blocks inside picture 60]; see [0030], The binary tree splitting process can be iterated until the size (width or height) for a splitting block reaches a minimum allowed block size (width or height)).
Although Huang suggested in [0032] that the CTU is first partitioned by a quadtree structure and the leaf quadtree block may have a size from 16.times.16 to 128.times.128 … The leaf quadtree block is used as the root binary tree block that has a binary tree depth equal to 0, Huang fails to explicitly disclose that the boundary coding tree unit is partitioned by quad-tree partitioning in N shallowest levels, N being an integer larger than zero and smaller than a number of partitioning hierarchy levels of the boundary coding tree unit.
(FIG. 13, the shallowest level is level L1 [i.e. N=1] and there are two partitioning hierarchy levels L0 and L1; see FIGS. 1-2 for QTBT splitting).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Huang using Poirier’s teachings to partition the boundary coding tree unit by quad-tree partitioning in N shallowest levels, N being an integer larger than zero and smaller than a number of partitioning hierarchy levels of the boundary coding tree unit in order to improve the quality of the reconstructed block at the boundaries of the picture (Poirier; [0004], [0094], [0183]).

As to claim 2, Huang as modified by Poirier further discloses wherein the current coding unit is partitioned using a horizontal binary-tree partitioning responsive to determining that the current coding unit is located on a bottom boundary of the picture and no sample of the current coding unit is located beyond a right boundary of the picture (FIG. 6 and [0046], the block 604 at a bottom boundary of the video picture 60 is forced to split using a horizontal binary tree split), or wherein the current coding unit is partitioned using a vertical binary-tree partitioning responsive to determining that the current coding unit is located on a right boundary of the picture and no sample of the current coding unit is located beyond a bottom boundary of the picture (FIG. 6 and [0046], the block 602 at a right boundary of the video picture 60 is forced to split using a vertical binary tree split).

claim 3, Huang as modified by Poirier further discloses wherein the processing circuitry is further configured to partition the boundary coding tree unit into at least four coding units by quad-tree partitioning (see [0044], The current CTU or the current CU is inferred to be quadtree split into four sub-CUs of the same size cuWidth/2.times.cuHeight/2).

As to claim 5, Huang as modified by Poirier further discloses wherein the apparatus comprises an encoder (FIG. 7, Video Encoder 700), the encoder is further configured to generate a bitstream to encode the portion of the picture (FIG. 7, encoded bitstream), and a partition flag for the current coding unit is not included in the bitstream (see [0041], split flags are not signaled in the video bitstream to specify the splitting of CTUs or CUs larger than the threshold, encoders and decoder infer to split the large CTUs or CUs so bits required for signaling the split flags are saved and thus achieves better coding efficiency).

As to claim 6, Huang as modified by Poirier further discloses wherein the apparatus comprises a decoder (FIG. 8, Video Decoder 800), the decoder is further configured to receive a bitstream that encodes the portion of the picture (FIG. 8 and [0049], The encoded video bitstream is the input to Video Decoder 800 and is decoded by Entropy Decoder 810), and the bitstream does not include a partition flag for the current coding unit (see [0041], split flags are not signaled in the video bitstream to specify the splitting of CTUs or CUs larger than the threshold, encoders and decoder infer to split the large CTUs or CUs so bits required for signaling the split flags are saved and thus achieves better coding efficiency).

claim 7, Huang as modified by Poirier further discloses wherein the processing circuitry is further configured to:
recursively partition a corner boundary coding tree unit according to a quad-tree partitioning until a right bottom sample of each coding unit resulting from the partitioning is located inside the picture (FIG. 6, block 606; see [0044], The current CTU or the current CU is inferred to be partitioned by a quadtree split if both values (x0+cuWidth) and (y0+cuHeight) are greater than picWidth and picHeight respectively. The current CTU or the current CU is inferred to be quadtree split into four sub-CUs of the same size cuWidth/2.times.cuHeight/2.; see [0046], The block 606 at a bottom right boundary of the video picture 60 is split using a quadtree split).

As to claim 8, Huang as modified by Poirier further discloses wherein    the processing circuitry is further configured to partition a particular coding unit partitioned from the current coding unit and having a bottom right sample located inside the picture based on rate-distortion optimization (FIG. 6, block 606; see [0034], An example of CU or PU size determination includes performing rate-distortion optimization (RDO) to select a best size using a partitioning method such as quadtree partitioning, binary tree partitioning or QTBT partitioning; see [0038]-[0039], The video encoder determines whether to further split the current CTU or CU or the smaller blocks by performing RDO to decide best block sizes for prediction and transform processing).

As to claim 9, Huang as modified by Poirier discloses an apparatus for encoding an image of a video sequence (FIG. 7), the apparatus comprising:
(see rejection of claim 1);
an image coding unit configured to encode the coding units (FIG. 7, Video Encoder 700); and 
a bitstream forming unit configured to generate a bitstream including the encoded coding units (FIG. 7, encoded bitstream), wherein a partition flag indicating the partitioning of the at least one coding unit resulting from the partitioning of the boundary coding tree unit is not included in the bitstream (see [0041], split flags are not signaled in the video bitstream to specify the splitting of CTUs or CUs larger than the threshold, encoders and decoder infer to split the large CTUs or CUs so bits required for signaling the split flags are saved and thus achieves better coding efficiency).

As to claim 11, Huang as modified by Poirier discloses an apparatus for decoding an image of a video sequence (FIG. 8) comprising:
the apparatus for splitting a portion of the image into coding units according to claim 1 (see rejection of claim 1);
a bitstream parser for parsing a bitstream including encoded coding units (FIG. 8 and [0049], The encoded video bitstream is the input to Video Decoder 800 and is decoded by Entropy Decoder 810 to parse and recover the transformed and quantized residual signal, CTU-level syntaxes such as DF and SAO information for each CTU, and other system information), wherein the bitstream does not include a partition flag for the at least one coding unit resulting from the partitioning of the boundary coding tree unit (see [0041], split flags are not signaled in the video bitstream to specify the splitting of CTUs or CUs larger than the threshold, encoders and decoder infer to split the large CTUs or CUs so bits required for signaling the split flags are saved and thus achieves better coding efficiency); and
an image decoding unit for decoding the encoded coding units (FIG. 8 and [0049], decoded video).

As to claim 14, Huang discloses a method for splitting a portion of an image into coding units (FIG. 4), the method comprising:
subdividing the portion of the image into an integer number of coding tree units with a predetermined size and a boundary coding tree unit located on a picture boundary (FIG. 6 and [0044]-[0046], boundary blocks 602, 604 and 606; see FIG. 2A and [0032], Quad-Tree-Binary-Tree ( QTBT) structure), wherein the boundary coding tree unit comprises a first portion located inside the picture with a size smaller than the predetermined size in at least a first direction which is either a horizontal or a vertical direction, and a second portion located outside the picture (FIG. 6 and [0044]-[0046], boundary blocks 602, 604 and 606, each having a first portion inside the picture 60 with a size smaller than the size of the blocks obtained using QT partitioning and a second portion outside the picture 60); and
partitioning the boundary coding tree unit by quad-tree partitioning (see [0032], An exemplary QTBT structure is shown in FIG. 2A, where a large block is firstly partitioned by a quadtree structure then a binary tree structure … The QTBT structure splits the large block in FIG. 2A into multiple smaller blocks … the CTU is first partitioned by a quadtree structure and the leaf quadtree block may have a size from 16.times.16 to 128.times.128 … The leaf quadtree block is used as the root binary tree block that has a binary tree depth equal to 0; see [0046], the video picture 60 is partitioned into multiple blocks including blocks 602, 604 and 606. The blocks 602, 604 and 606 may be CTUs or CUs. The block 602 at a right boundary of the video picture 60 is forced to split using a vertical binary tree split, and the block 604 at a bottom boundary of the video picture 60 is forced to split using a horizontal binary tree split; therefore QTBT splitting is applied on blocks on picture 60), and partitioning at least one coding unit resulting from the quad-tree partitioning into a number of coding units including at least one coding unit with different sizes in the horizontal direction and the vertical direction according to a binary-tree partitioning (FIG. 6 and [0044]-[0046], blocks 602 and 604 are partitioned using vertical/horizontal BT partitioning),
wherein, responsive to determining that a current coding unit of the at least one coding unit is located on the picture boundary with a first portion of the current coding unit located inside the picture and a second portion of the current coding unit located outside the picture (FIG. 6 and [0044]-[0046], blocks 602 and 604 are partitioned using vertical/horizontal BT partitioning), the processor is configured to recursively partition the current coding unit according to a binary-tree partitioning until each coding unit resulting from the recursive partitioning is located inside the picture (FIG. 6 and [0044]-[0046], blocks 602 and 604 are partitioned using vertical/horizontal BT partitioning until each coding unit is inside the picture 60 [see rectangular blocks inside picture 60]; see [0030], The binary tree splitting process can be iterated until the size (width or height) for a splitting block reaches a minimum allowed block size (width or height)).
Although Huang suggested in [0032] that the CTU is first partitioned by a quadtree structure and the leaf quadtree block may have a size from 16.times.16 to 128.times.128 … The leaf quadtree block is used as the root binary tree block that has a binary tree depth equal to 0, 
However, Poirier teaches partitioning the boundary coding tree unit by quad-tree partitioning in N shallowest levels, N being an integer larger than zero and smaller than a number of partitioning hierarchy levels of the boundary coding tree unit (FIG. 13, the shallowest level is level L1 [i.e. N=1] and there are two partitioning hierarchy levels L0 and L1; see FIGS. 1-2 for QTBT splitting).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Huang using Poirier’s teachings to partition the boundary coding tree unit by quad-tree partitioning in N shallowest levels, N being an integer larger than zero and smaller than a number of partitioning hierarchy levels of the boundary coding tree unit in order to improve the quality of the reconstructed block at the boundaries of the picture (Poirier; [0004], [0094], [0183]).

As to claim 16, Huang discloses a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to split a portion of an image into coding units by (see [0050]):
subdividing the portion of the image into an integer number of coding tree units with a predetermined size and a boundary coding tree unit located on a picture boundary (FIG. 6 and [0044]-[0046], boundary blocks 602, 604 and 606; see FIG. 2A and [0032], Quad-Tree-Binary-Tree ( QTBT) structure), wherein the boundary coding tree unit comprises a first portion located inside the picture with a size smaller than the predetermined size in at least a first (FIG. 6 and [0044]-[0046], boundary blocks 602, 604 and 606, each having a first portion inside the picture 60 with a size smaller than the size of the blocks obtained using QT partitioning and a second portion outside the picture 60); and
partitioning the boundary coding tree unit by quad-tree partitioning (see [0032], An exemplary QTBT structure is shown in FIG. 2A, where a large block is firstly partitioned by a quadtree structure then a binary tree structure … The QTBT structure splits the large block in FIG. 2A into multiple smaller blocks … the CTU is first partitioned by a quadtree structure and the leaf quadtree block may have a size from 16.times.16 to 128.times.128 … The leaf quadtree block is used as the root binary tree block that has a binary tree depth equal to 0; see [0046], the video picture 60 is partitioned into multiple blocks including blocks 602, 604 and 606. The blocks 602, 604 and 606 may be CTUs or CUs. The block 602 at a right boundary of the video picture 60 is forced to split using a vertical binary tree split, and the block 604 at a bottom boundary of the video picture 60 is forced to split using a horizontal binary tree split; therefore QTBT splitting is applied on blocks on picture 60), and partitioning at least one coding unit resulting from the quad-tree partitioning into a number of coding units including at least one coding unit with different sizes in the horizontal direction and the vertical direction according to a binary-tree partitioning (FIG. 6 and [0044]-[0046], blocks 602 and 604 are partitioned using vertical/horizontal BT partitioning),
wherein, responsive to determining that a current coding unit of the at least one coding unit is located on the picture boundary with a first portion of the current coding unit located inside the picture and a second portion of the current coding unit located outside the picture (FIG. 6 and [0044]-[0046], blocks 602 and 604 are partitioned using vertical/horizontal BT partitioning), the processor is configured to recursively partition the current coding unit according to the binary-tree partitioning until each coding unit resulting from the recursive partitioning is located inside the picture (FIG. 6 and [0044]-[0046], blocks 602 and 604 are partitioned using vertical/horizontal BT partitioning until each coding unit is inside the picture 60 [see rectangular blocks inside picture 60]; see [0030], The binary tree splitting process can be iterated until the size (width or height) for a splitting block reaches a minimum allowed block size (width or height)).
Although Huang suggested in [0032] that the CTU is first partitioned by a quadtree structure and the leaf quadtree block may have a size from 16.times.16 to 128.times.128 … The leaf quadtree block is used as the root binary tree block that has a binary tree depth equal to 0, Huang fails to explicitly disclose that the boundary coding tree unit is partitioned by quad-tree partitioning in N shallowest levels, N being an integer larger than zero and smaller than a number of partitioning hierarchy levels of the boundary coding tree unit.
However, Poirier teaches partitioning the boundary coding tree unit by quad-tree partitioning in N shallowest levels, N being an integer larger than zero and smaller than a number of partitioning hierarchy levels of the boundary coding tree unit (FIG. 13, the shallowest level is level L1 [i.e. N=1] and there are two partitioning hierarchy levels L0 and L1; see FIGS. 1-2 for QTBT splitting).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Huang using Poirier’s teachings to partition the boundary coding tree unit by quad-tree partitioning in N shallowest levels, N being an integer larger than zero and smaller than a number of partitioning hierarchy levels of the boundary (Poirier; [0004], [0094], [0183]).

Response to Arguments
Applicant’s amendments and arguments, filed on 07/06/2021, with respect to the rejection(s) of claim(s) 1, 14, 16 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Huang et al (US 20190075328) in view of Poirier et al (US 20200077094).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482